Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 29, 2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 8, 14, and 21 recite a mental process because the claims recite a method that receives order information, plans a path based on the received information, marks the path as a preferred path, and updates a path library with the path.  This is a method of evaluation that can be performed in the human mind.  In addition, this is a method of managing business relations, managing behavior and interactions.  The mere nominal recitation of a server, terminal, receiver, memory, processor, and transmitter does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, planning, marking, and updating in a computer environment.  The claimed server, terminal, receiver, memory, processor, and transmitter are recited at a high level of generality and are merely invoked as tools to perform the claimed method. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 1, 8, 14, and 21 recite the additional steps of transmitting the path to a terminal, receiving a confirmation from the terminal, and transmitting a notification to a terminal.  These limitations do not integrate the judicial exception into a practical application.  Instead, transmitting and receiving information merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describes how to generally “apply” the concept of concepts of receiving, planning, marking, and updating in a computer environment.  Furthermore, the process of transmitting and receiving data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-7, 9-13, 15-20, and 22-26 are directed to substantially the same abstract idea as claims 1, 8, 14, and 21 and are rejected for substantially the same reasons.  Claims 2, 9, 15, and 22 further narrow the abstract idea of claims 1, 8, 14, and 21 by e.g., further specifies that the received information includes a user-specified non-transit address not included in the path.  Claims 7 and 20 further narrow the abstract idea of claims 1 and 14 by e.g., further defining that a library is updated with a path when the delivery is performed on the path a threshold number of times.  These are processes that can be performed in the human mind.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claims 3-6, 10-13, 16-19, 23-26 recite a mental process because the claims recite a method that calculates a first additional express fee, a first additional time, a first express fee, and a first estimated arrival time.  This is a method of evaluation that can be performed in the human mind.  The mere nominal recitation of a server, terminal, receiver, memory, processor, and transmitter does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of calculating values in a computer environment.  The claimed server, terminal, receiver, memory, processor, and transmitter are recited at a high level of generality and are merely invoked as a tool to perform the process of calculating values. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 3-6 and 16-19 recite the additional element of pushing the calculating values to a terminal.  These processes do not integrated the judicial exception into a practical application.  Instead, the pushing of data limitations merely add insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concept of concepts of receiving and planning in a computer environment.  In addition, the pushing of data limitations are judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, 
the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink" (emphasis added))).  For these reasons, there is no inventive concept in the claims, and thus they are ineligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 12, 14, 18, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang (U.S. Patent Application Publication No. 2016/0048802) in view of Yang (U.S. Patent Application Publication No. 2007/0150375), Kodger (U.S. Patent Application Publication No. 2006/0229895), Scofield (U.S. Patent Application Publication No. 2017/0003137), and Willoughby (U.S. Patent Application Publication No. 2004/0083233).
	Regarding Claims 1 and 8, Luwang teaches a logistics path planning method, implemented by a logistics server or a terminal, comprising:  receiving or obtaining order information from a terminal, wherein the order information comprises a shipper address, a consignee address, and configuration address information, and wherein the configuration address information comprises a user-specified transit address (see [0006] “The transportation module may be configured to receive order information 
for a plurality of orders indicating … geographical information providing location information for the customers, the hubs, and the depots,” [0020] “a regional logistics network may include customers, depots (e.g., origin depots and destination depots), and hubs that serve as immediate package transfer locations between the depots”); 
	sending, the order information to a logistics server to enable the logistics server to plan a first logistics path based on the shipper address, the user-specified transit address, and the consignee address, wherein the first logistics path comprises a delivery path from the shipper address to the consignee address via the transit address (see [0003] “The depot-to-depot plan module may be configured to compute a depot-to-depot transportation plan for packages transferred between the origin depot and the destination depot including determining whether the packages are to be transported via depot-to-depot routes or hub-to-hub routes. The depot-to-depot routes may indicate to transfer the packages from the origin depot to the destination depot without using the hubs.  The hub-to-hub routes may indicate to transfer the packages from the origin depot to the destination depot using the hubs. The delivery plan module may be configured to compute a delivery transportation plan for delivering packages from the destination depot to the customers within the customer area of the destination depot. The transportation plan may include the pickup transportation plan, the depot-to-depot transportation plan, and the delivery transportation plan”);
	transmitting the first logistics path to the terminal in response to planning the first logistics path (see [0075] “the transportation module 101 may be configured to send the transportation plan 
120 (e.g., the pick transportation plan 113, the depot-to-depot transportation plan 115, and/or the delivery transportation plan 117) to one or more of the external systems 121. For example, the transportation module 101 may be configured to provide the transportation plan 120 to the order system 122 and/or the fleet management system 126. In some examples, the transportation module 
101 may be configured to provide the transportation plan 120 to a user interface 121 so that the information contained within the transportation plan 120 may be displayed”).
	Luwang does not explicitly teach, however Yang teaches receiving delivery confirmation from the terminal that instructs the logistics server to perform delivery associated with the order information according to the first logistics path in response to transmitting the first logistics path (see [0116] “Referring again to the process flow diagram of FIG. 2, once the beginning and the end address of the route is defined, the MPS server may display a map with all the possible routes involved at step 116. The buyer may then click or depress and drag the mouse key on the map described in FIG. 7 to define the buyer's chosen route at step 118. The buyer can choose to set the chosen route as a default route at steps 120 and 122”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of receiving delivery confirmation from the terminal that instructs the logistics server to perform delivery associated with the order information according to the first logistics path in response to transmitting the first logistics path as taught by Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where the delivery confirmation is received from the terminal that instructs the logistics server to perform delivery associated with the order information according to the first logistics path in response to transmitting the first logistics path difference between first and second transport durations are calculated.
	Luwang does not explicitly teach, however Kodger teaches marking the first logistics path as a preferred trip when the delivery confirmation is received for performing delivery from the shipper address to the consignee address according to the first logistics path (see [0075] “the carrier selects a 
preferred route from those one or more planned routes determined in Step 706. The item is to be shipped using this preferred route unless exceptions occur during shipment. If there are other planned 
routes that are not chosen as the preferred route, these un-chosen routes will be considered alternate 
routes”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of marking the first logistics path as a preferred trip when the delivery confirmation is received for performing delivery from the shipper address to the consignee address according to the first logistics path as taught by Kodger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where the first logistics path is marked as a preferred trip when the delivery confirmation is received for performing delivery from the shipper address to the consignee address according to the first logistics path.
	Luwang does not explicitly teach, however Scofield teaches updating, in a path planning map library, a predetermined logistics path comprising the shipper address and the consignee address with the first logistic path to optimize the predetermined logistics path based on a quantity of marking times of the first logistics path (see [0019] “generate a trip library comprising terminals (e.g., routinely 
and/or frequently traveled to locations), preferred trips (e.g., routinely and/or frequently routes used to travel to terminals) … In this way, the trip library may be used to preemptively (e.g., before the user provides an indication, such as by requesting directions, that the user will travel to a location) provide the user with driving directions, alternative routes due to accidents or other reasons, notifications of events (e.g., a festival) or points of interest (e.g., an ice cream shop) along a route, coupons, advertisements, and/or a variety of other supplemental information and/or suggestions in response to the trip library indicating that current conditions (e.g., a current time of day, day of the week, weather, school being in or out of session, an occurrence of a holiday, etc.) are indicative of a threshold likelihood that the user will be traveling to a terminal,” [0026] “The trip library generation component 204 may evaluate the locational information 202 to identify the set of trips 214 traveled by the user. For example, GPS points 206 may be indicative of a trip (A) 212 from a home terminal location 208, corresponding to a first cluster of GPS points, to a coffee shop terminal location 210 corresponding to a second cluster of GPS points. In this way, the set of trips 214 may be identified as comprising the trip (A) 212 having a count occurrence of 1, a trip (B) having a count occurrence of 3 (e.g., the user may have traveled the trip (B) 3 times within the last 20 days), a trip (C) having a count occurrence of 1, etc. The set of terminals 
220 may comprise the home terminal location 208, the coffee shop terminal location 210, a soccer field terminal location, a grocery storage terminal location, and/or other locations identified from clusters of locational points”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of updating a path planning map library based on the quantity of marking times of the first logistics path to permit the logistics server to optimize the predetermined logistics path as taught in Scofield with the shipping method of Luwang with the motivation to enable the user to avoid accidents or stop at points of interest along the path (Scofield [0019]).
	Luwang does not explicitly teach, however Willoughby teaches transmitting, to the terminal, a notification relating to a successful delivery in response to receiving the delivery confirmation from the terminal (see [0096] “This API provides for an end-user to request and receive a delivery 
confirmation barcode label for placement on either a Priority Mail® or a Standard B-mail item. An end-user may obtain, at no charge, a delivery confirmation barcode label and a package identification code ("PIC"). The PIC is a unique identifier associated with a delivery confirmation barcode. The delivery 
confirmation barcode allows a sender and a recipient of a Priority Mail® or a Standard B-mail item, such as a package to obtain delivery confirmation information about the package's delivery based on the PIC. As the package travels through a mail stream such as that provided by the USPS, the delivery 
confirmation barcode is scanned and the scanned information is stored in one or more tracking databases. Upon delivery of the package, the delivery confirmation barcode is scanned again, and the scanned information is stored in one of the tracking databases,” [0082] “E-commerce server 120 sends the tracking/confirmation information to the end-user at client system 101 through network 110 (stage 990). Client system 101 may display the tracking/confirmation information to the end-user”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of transmitting, to the terminal, a notification relating to a successful delivery in response to receiving the delivery confirmation from the terminal as taught by Willoughby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where a notification relating to a successful delivery is transmitted to the terminal in response to receiving the delivery confirmation from the terminal.
	Regarding Claims 5 and 12, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claims 1 and 8 as discussed above.  Luwang does not explicitly teach, however Willoughby teaches wherein after planning the first logistics path or sending the order information, the logistics path planning method further comprises:  calculating a first express fee used for delivery performed through the first logistics path or receiving a first express fee from the logistics server, wherein the first express fee is for delivery performed through the first logistics path (see [0065] “The rate calculation API's provide access to domestic and/or international rates for various shipping rates such as Express Mail”), and
	pushing the first express fee to the terminal (see [0073] “E-commerce server 120 sends the 
rate information to the end-user at client system 101 through network 110”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 7, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 1 as discussed above.  Luwang does not explicitly teach, however Scofield teaches wherein after planning the first logistics path, the logistics path planning method further comprises:  further marking the first logistics path when delivery is performed through the first logistics path; accumulating the quantity of marking times that the first logistics path is marked; and updating the path planning map library with the first logistics path when the quantity of marking times is greater than a preset threshold of a quantity of times, wherein the path planning map library comprises a plurality of paths (see Abstract “The trips and terminals may be evaluated to determined preferred trips that the user travels above a travel frequency threshold (e.g., routes that the user prefers to travel when going to a terminal, such as routine routes to a grocery store, work, etc.),” [0022] “a trip may be determined as a preferred trip based upon an occurrence of the trip between a first terminal (e.g., work) and a second terminal (e.g., the soccer field) exceeding a trip frequency threshold indicative of the user routinely and/or frequently taking a route of the trip between the terminals (e.g., a routinely traveled route by the user from work to the soccer field),” [0029] “The route prediction component 
502 may evaluate the trip library 504 using the condition to determine that there is a relatively high likelihood, given the condition of Monday morning on a non-holiday, that the user will leave home in an hour to travel to a coffee shop (e.g., a conditional likelihood within the trip library 504 may indicate the relatively high likelihood that the user will travel to a coffee shop terminal using a route of a preferred trip previously traveled by the user to the coffee shop terminal a threshold number of times)”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 14, Luwang teaches a logistics server, comprising: a receiver configured to receive order information from a terminal, wherein the order information comprises a shipper address, a consignee address, and configuration address information, and wherein the configuration address information comprises546614-v3/4747-077007Atty. Docket No. 4747-07700 (85204119US03) a user-specified transit address (see [0006] “The transportation module may be configured to receive order information for a plurality of orders indicating … geographical information providing location information for the customers, the hubs, and the depots,” [0020] “a regional logistics network may include customers, depots (e.g., origin depots and destination depots), and hubs that serve as immediate package transfer locations between the depots”);
	a memory coupled to the receiver and configured to store programming instructions; and a processor coupled to the memory and the receiver, wherein, the programming instructions cause the processor to be configured to (see [0002] “a system for computing a transportation plan for a regional logistics network may include at least one processor, and a non-transitory computer-readable storage medium including instructions executable by the at least one processor, the instructions configured to implement a transportation module”):
	plan a first logistics path based on the shipper address, the user-specified transit address, and the consignee address, and wherein the first logistics path comprises a delivery path from the shipper address to the consignee address via the user-specified transit address (see [0003] “The depot-to-depot plan module may be configured to compute a depot-to-depot transportation plan for packages transferred between the origin depot and the destination depot including determining whether the packages are to be transported via depot-to-depot routes or hub-to-hub routes. The depot-to-depot routes may indicate to transfer the packages from the origin depot to the destination depot without using the hubs.  The hub-to-hub routes may indicate to transfer the packages from the origin depot to the destination depot using the hubs. The delivery plan module may be configured to compute a delivery transportation plan for delivering packages from the destination depot to the customers within the customer area of the destination depot. The transportation plan may include the pickup transportation plan, the depot-to-depot transportation plan, and the delivery transportation plan”); and
	transmit the first logistics path to the terminal in response to planning the first logistics path (see [0075] “the transportation module 101 may be configured to send the transportation plan 120 (e.g., the pick transportation plan 113, the depot-to-depot transportation plan 115, and/or the delivery transportation plan 117) to one or more of the external systems 121. For example, the transportation module 101 may be configured to provide the transportation plan 120 to the order system 122 and/or the fleet management system 126. In some examples, the transportation module 101 may be configured to provide the transportation plan 120 to a user interface 121 so that the information contained within the transportation plan 120 may be displayed”).
	Luwang does not explicitly teach, however Yang teaches receive delivery confirmation from the terminal that instructs the logistics server to perform delivery associated with the order information according to the first logistics path in response to transmitting the first logistics path (see [0116] “Referring again to the process flow diagram of FIG. 2, once the beginning and the end address of the route is defined, the MPS server may display a map with all the possible routes involved at step 116. The buyer may then click or depress and drag the mouse key on the map described in FIG. 7 to define the buyer's chosen route at step 118. The buyer can choose to set the chosen route as a default route at steps 120 and 122”) (please see claim 1 rejection for combination rationale).
	Luwang does not explicitly teach, however Kodger teaches mark the first logistics path as a preferred trip when the delivery confirmation is received for performing delivery from the shipper address to the consignee address according to the first logistics path (see [0075] “the carrier selects 
a preferred route from those one or more planned routes determined in Step 706. The item is to be shipped using this preferred route unless exceptions occur during shipment. If there are other planned 
routes that are not chosen as the preferred route, these un-chosen routes will be considered alternate 
routes”) (please see claim 1 rejection for combination rationale).
	Luwang does not explicitly teach, however Scofield teaches update, in a path planning map library, a predetermined logistics path comprising the shipper address and the consignee address with the first logistic path to optimize the predetermined logistics path based on a quantity of marking times of the first logistics path (see [0019] “generate a trip library comprising terminals (e.g., routinely 
and/or frequently traveled to locations), preferred trips (e.g., routinely and/or frequently routes used to travel to terminals) … In this way, the trip library may be used to preemptively (e.g., before the user provides an indication, such as by requesting directions, that the user will travel to a location) provide the user with driving directions, alternative routes due to accidents or other reasons, notifications of events (e.g., a festival) or points of interest (e.g., an ice cream shop) along a route, coupons, advertisements, and/or a variety of other supplemental information and/or suggestions in response to the trip library indicating that current conditions (e.g., a current time of day, day of the week, weather, school being in or out of session, an occurrence of a holiday, etc.) are indicative of a threshold likelihood that the user will be traveling to a terminal,” [0026] “The trip library generation component 204 may evaluate the locational information 202 to identify the set of trips 214 traveled by the user. For example, GPS points 206 may be indicative of a trip (A) 212 from a home terminal location 208, corresponding to a first cluster of GPS points, to a coffee shop terminal location 210 corresponding to a second cluster of GPS points. In this way, the set of trips 214 may be identified as comprising the trip (A) 212 having a count occurrence of 1, a trip (B) having a count occurrence of 3 (e.g., the user may have traveled the trip (B) 3 times within the last 20 days), a trip (C) having a count occurrence of 1, etc. The set of terminals 
220 may comprise the home terminal location 208, the coffee shop terminal location 210, a soccer field terminal location, a grocery storage terminal location, and/or other locations identified from clusters of locational points”) (please see claim 1 rejection for combination rationale).
	Luwang does not explicitly teach, however Willoughby teaches transmit, to the terminal, a notification relating to a successful delivery in response to receiving the delivery confirmation from the terminal (see [0096] “This API provides for an end-user to request and receive delivery confirmation 
barcode label for placement on either a Priority Mail® or a Standard B-mail item. An end-user may obtain, at no charge, a delivery confirmation barcode label and a package identification code ("PIC"). The PIC is a unique identifier associated with a delivery confirmation barcode. The delivery confirmation 
barcode allows a sender and a recipient of a Priority Mail® or a Standard B-mail item, such as a package to obtain delivery confirmation information about the package's delivery based on the PIC. As the package travels through a mail stream such as that provided by the USPS, the delivery confirmation 
barcode is scanned and the scanned information is stored in one or more tracking databases. Upon 
delivery of the package, the delivery confirmation barcode is scanned again, and the scanned information is stored in one of the tracking databases,” [0082] “E-commerce server 120 sends the tracking/confirmation information to the end-user at client system 101 through network 110 (stage 990). Client system 101 may display the tracking/confirmation information to the end-user”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 18, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Willoughby teaches wherein the programming instructions further cause the processor to be configured to calculate a first express fee used for delivery performed through the first logistics path (see [0065] “The rate calculation API's provide access to domestic and/or international rates for various shipping rates such as Express Mail”), and
	wherein the logistics server further comprises a transmitter coupled to the processor and configured to push the first express fee to the terminal (see [0073] “E-commerce server 120 sends the 
rate information to the end-user at client system 101 through network 110”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 20, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Scofield teaches wherein the programming instructions further cause the processor to be configured to:  mark the first logistics path when delivery is performed through the first logistics path; accumulate the quantity of marking times that the first logistics path is marked; and update the path planning map library with the first logistics path when the quantity of marking times is greater than a preset threshold of a quantity of times, wherein the path planning map library comprises a plurality of paths (see Abstract “The trips and terminals may be evaluated to determined preferred trips that the user travels above a travel frequency threshold (e.g., routes that the user prefers to travel when going to a terminal, such as routine routes to a grocery store, work, etc.),” [0022] “a trip may be determined as a preferred trip based upon an occurrence of the trip between a first terminal (e.g., work) and a second terminal (e.g., the soccer field) exceeding a trip frequency threshold indicative of the user routinely and/or frequently taking a route of the trip between the terminals (e.g., a routinely traveled route by the user from work to the soccer field),” [0029] “The route prediction component 502 may evaluate the trip library 504 using the condition to determine that there is a relatively high likelihood, given the condition of Monday morning on a non-holiday, that the user will leave home in an hour to travel to a coffee shop (e.g., a conditional likelihood within the trip library 504 may indicate the relatively high likelihood that the user will travel to a coffee shop terminal using a route of a preferred trip previously traveled by the user to the coffee shop terminal a threshold number of times)”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 21, Luwang teaches a memory configured to store programming instructions; a processor coupled to the memory, wherein the programming instructions cause the processor to be configured to (see [0026] “The system 100 may include a transportation module 101 configured to compute a transportation plan 120 for the regional logistics network 150, at least one processor 127, and a non-transitory computer-readable medium 128 storing executable instructions, that when executed by the at least one processor 127 are configured to implement the transportation module 101 and the functionalities described herein”);
	obtain order information, wherein the order information comprises a shipper address, a consignee address, and configuration address information, and wherein the configuration address information comprises a user-specified transit address (see [0006] “The transportation module may be configured to receive order information for a plurality of orders indicating … geographical information providing location information for the customers, the hubs, and the depots,” [0020] “a regional logistics network may include customers, depots (e.g., origin depots and destination depots), and hubs that serve as immediate package transfer locations between the depots”);
	a transmitter coupled to the processor and configured to send the order information to a logistics server to enable the logistics server to:  plan a first logistics path based on the shipper address, the user-specified transit address, and the consignee address (see [0003] “The depot-to-depot plan module may be configured to compute a depot-to-depot transportation plan for packages transferred between the origin depot and the destination depot including determining whether the packages are to be transported via depot-to-depot routes or hub-to-hub routes. The depot-to-depot routes may indicate to transfer the packages from the origin depot to the destination depot without using the hubs.  The hub-to-hub routes may indicate to transfer the packages from the origin depot to the destination depot using the hubs. The delivery plan module may be configured to compute a delivery transportation plan for delivering packages from the destination depot to the customers within the customer area of the destination depot. The transportation plan may include the pickup transportation plan, the depot-to-depot transportation plan, and the delivery transportation plan”); and
	transmit the first logistics path to the terminal in response to planning the first logistics path (see [0075] “the transportation module 101 may be configured to send the transportation plan 120 (e.g., the pick transportation plan 113, the depot-to-depot transportation plan 115, and/or the delivery transportation plan 117) to one or more of the external systems 121. For example, the transportation module 101 may be configured to provide the transportation plan 120 to the order system 122 and/or the fleet management system 126. In some examples, the transportation module 101 may be configured to provide the transportation plan 120 to a user interface 121 so that the information contained within the transportation plan 120 may be displayed”).
	Luwang does not explicitly teach, however Yang teaches receive delivery confirmation from the terminal that instructs the logistics server to perform delivery associated with the order information according to the first logistics path in response to transmitting the first logistics path (see [0116] “Referring again to the process flow diagram of FIG. 2, once the beginning and the end address of the route is defined, the MPS server may display a map with all the possible routes involved at step 116. The buyer may then click or depress and drag the mouse key on the map described in FIG. 7 to define the buyer's chosen route at step 118. The buyer can choose to set the chosen route as a default route at steps 120 and 122”) (please see claim 1 rejection for combination rationale).
	Luwang does not explicitly teach, however Kodger teaches mark the first logistics path as a preferred trip when the delivery confirmation is received for performing delivery from the shipper address to the consignee address (see [0075] “the carrier selects a preferred route from those one or more planned routes determined in Step 706. The item is to be shipped using this preferred route unless exceptions occur during shipment. If there are other planned routes that are not chosen as the 
preferred route, these un-chosen routes will be considered alternate routes”) (please see claim 1 rejection for combination rationale).
	Luwang does not explicitly teach, however Scofield teaches update a predetermined logistics path in a path planning map library to optimize the predetermined logistics path based on a quantity of marking times of the first logistics path, wherein the first logistics path comprises a delivery path from the shipper address to the consignee address via the user-specified transit address (see [0019] “generate a trip library comprising terminals (e.g., routinely and/or frequently traveled to locations), preferred trips (e.g., routinely and/or frequently routes used to travel to terminals) … In this way, the trip library may be used to preemptively (e.g., before the user provides an indication, such as by requesting directions, that the user will travel to a location) provide the user with driving directions, alternative routes due to accidents or other reasons, notifications of events (e.g., a festival) or points of interest (e.g., an ice cream shop) along a route, coupons, advertisements, and/or a variety of other supplemental information and/or suggestions in response to the trip library indicating that current conditions (e.g., a current time of day, day of the week, weather, school being in or out of session, an occurrence of a holiday, etc.) are indicative of a threshold likelihood that the user will be traveling to a terminal,” [0026] “The trip library generation component 204 may evaluate the locational information 
202 to identify the set of trips 214  traveled by the user. For example, GPS points 206 may be indicative of a trip (A) 212 from a home terminal location 208, corresponding to a first cluster of GPS points, to a coffee shop terminal location 210 corresponding to a second cluster of GPS points. In this way, the set of trips 214 may be identified as comprising the trip (A) 212 having a count occurrence of 1, a trip (B) having a count occurrence of 3 (e.g., the user may have traveled the trip (B) 3 times within the last 20 days), a trip (C) having a count occurrence of 1, etc. The set of terminals 220 may comprise the home terminal location 208, the coffee shop terminal location 210, a soccer field terminal location, a grocery storage terminal location, and/or other locations identified from clusters of locational points”) (please see claim 1 rejection for combination rationale).
	Luwang does not explicitly teach, however Willoughby teaches transmit, to the terminal, a notification relating to a successful delivery in response to receiving the delivery confirmation from the terminal (see [0096] “This API provides for an end-user to request and receive delivery confirmation 
barcode label for placement on either a Priority Mail® or a Standard B-mail item. An end-user may obtain, at no charge, a delivery confirmation barcode label and a package identification code ("PIC"). The PIC is a unique identifier associated with a delivery confirmation barcode. The delivery confirmation 
barcode allows a sender and a recipient of a Priority Mail® or a Standard B-mail item, such as a package to obtain delivery confirmation information about the package's delivery based on the PIC. As the package travels through a mail stream such as that provided by the USPS, the delivery confirmation 
barcode is scanned and the scanned information is stored in one or more tracking databases. Upon 
delivery of the package, the delivery confirmation barcode is scanned again, and the scanned information is stored in one of the tracking databases,” [0082] “E-commerce server 120 sends the tracking/confirmation information to the end-user at client system 101 through network 110 (stage 990). Client system 101 may display the tracking/confirmation information to the end-user”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 25, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Willoughby teaches further546614-v3/4747-077001 1Atty. Docket No. 4747-07700 (85204119US03) comprising a receiver coupled to the processor and configured to receive a first express fee from the logistics server, wherein the first express fee is for delivery performed through the first logistics path (see [0065] “The rate calculation API's provide access to domestic and/or international rates for various shipping rates such as Express Mail”) (please see claim 1 rejection for combination rationale).
Claims 2, 9, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Yang, Kodger, Scofield, Willoughby, and Mason (U.S. Patent Application Publication No. 2016/0334236).
	Regarding Claims 2 and 9, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claims 1 and 8 as discussed above. Luwang does not explicitly teach, however Mason teaches wherein the configuration address information further comprises a user-specified non-transit address, and wherein the first logistics path does not comprise the user-specified non-transit address (see [0015] “the user-specified portion of the route includes an indication of one or more areas 
in the road network to avoid. Further, the one or more areas in the road network to avoid can include one or more of the following: one or more road links, a city, or a subset of a city”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a route that does not include a user-specified non-transit address as taught in Mason with the shipping method of Luwang with the motivation to enable the use of a faster route (Mason [0042]).
	Regarding Claim 15, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 14 as discussed above. Luwang does not explicitly teach, however Mason teaches wherein the first logistics path further comprises a user-specified non-transit address, and wherein the first logistics path does not comprise the user-specified non-transit address (see [0015] “the user-specified portion of the route includes an indication of one or more areas in the road network to avoid. Further, the one or more areas in the road network to avoid can include one or more of the following: one or more road links, a city, or a subset of a city”) (please see claim 2 rejection for combination rationale).
	Regarding Claim 22, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 21 as discussed above. Luwang does not explicitly teach, however Mason teaches wherein the configuration address information further comprises a user-specified non-transit address, and wherein the first logistics path does not comprise the user-specified non-transit address (see [0015] “the user-specified portion of the route includes an indication of one or more areas in the road network to avoid. Further, the one or more areas in the road network to avoid can include one or more of the following: one or more road links, a city, or a subset of a city”) (please see claim 2 rejection for combination rationale).
Claims 3, 10, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Yang, Kodger, Scofield, Willoughby, and Chowdhary (U.S. Patent Application Publication No. 2004/0044582).
	Regarding Claims 3 and 10, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claims 1 and 8 as discussed above.  Luwang does not explicitly teach, however Chowdhary teaches wherein after planning the first logistics path or after sending the order information, the logistics path planning method further comprises:  calculating a first additional express fee or receiving a first additional express fee from the logistics server, wherein the first additional express fee is a difference between a first express fee used for delivery performed through the first logistics path and a second express fee used for delivery performed through a predetermined logistics path; and pushing the first additional express fee to the terminal (see [0127] “vendor 1 contacts the customer and offers to "upgrade" the shipping type from ground and delivery in 5 business days to "overnight ground"# at an additional cost of $10. The customer thus pays $17 for having the item delivered overnight ($7 original shipping cost+$10 upgrade)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of calculating a first additional express fee that is a difference between the overnight ground delivery fee and the ground delivery fee (first express fee and second express fee) as taught in Chowdhary with the shipping method of Luwang with the motivation to enable the user to upgrade to a faster shipping method (Chowdhary [0127]).  
	Regarding Claim 16, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Chowdhary teaches wherein the programming instructions further cause the processor to be configured to calculate a first additional express fee, wherein the first additional express fee is a difference between a first express fee used for delivery performed through the first logistics path and a second express fee used for delivery performed through a predetermined logistics path (see [0127] “vendor 1 contacts the customer and offers to "upgrade" the shipping type from ground and delivery in 5 business days to "overnight ground"# at an additional cost of $10. The customer thus pays $17 for having the item delivered overnight ($7 original shipping cost+$10 upgrade)”), and
	wherein the logistics server further comprises a transmitter coupled to the processor and configured, to push the first additional express fee to the terminal (see “[0036] Notification and alert manager 40 is a software module residing within transaction coordinator 30 that broadcasts information, such as the potential for a transaction, to the various vendors at certain times, using multiple means of communication (such as email, fax, instant messaging, cellular paging, etc.)”) (please see claim 3 rejection for combination rationale).
	Regarding Claim 23, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 21 as discussed above.  Luwang does not explicitly teach, however Chowdhary teaches further comprising a receiver coupled to the processor and configured to receive a first additional express fee from the logistics server, wherein the first additional express fee is a difference between a first express fee used for delivery performed through the first logistics path and a second express fee used for delivery performed through a predetermined logistics path (see [0127] “vendor 1 contacts the customer and offers to "upgrade" the shipping type from ground and delivery in 5 business days to "overnight ground"# at an additional cost of $10. The customer thus pays $17 for having the item delivered overnight ($7 original shipping cost+$10 upgrade)”) (please see claim 3 rejection for combination rationale).
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Yang, Kodger, Scofield, Willoughby, Fischer (U.S. Patent No. 4,991,829), and Kim (U.S. Patent Application Publication No. 2016/0098677).
	Regarding Claims 4 and 11, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claims 1 and 8 as discussed above.  Luwang does not explicitly teach, however Fischer teaches wherein after planning the first logistics path or sending the order information, the logistics path planning method further comprises:  calculating a first additional time or receiving a first additional 546614-v3/4747-077006Atty. Docket No. 4747-07700 (85204119US03) time from the logistics server, wherein the first additional time is a difference between a first delivery duration used for delivery performed through the first logistics path and a second delivery duration used for delivery performed through a predetermined logistics path (see Claim 1 “calculating the time difference between the time that said first and second transport means reaches their respective end positions”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of calculating the difference between a first transport duration and a second transport duration as taught by Fischer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where the difference between first and second transport durations are calculated.
	Luwang does not explicitly teach, however Kim teaches pushing the first additional time to the terminal (see [0145] “The information received by the shipment coordination service 420 can also include, but is not limited to, number of packages, package information, type and level of service, time frame and other information associated with the shipment of the package from the origin to the destination,” [0175] “the system provides an output to the user that provides the current status of the shipment to the user. The output can also provide information associated with the previous segments of the shipments, such as delivery dates and times”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of pushing time data related to the shipment of a package to a shipment coordination service and a user as taught in Kim with the shipping method of Luwang with the motivation to enable the shipment coordination service to coordinate shipment of the package from the origin location and also to enable the user to track delivery of the package (Kim [0166], [0175]).
	Regarding Claim 17, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Fischer teaches	wherein the programming instructions further cause the processor to be configured to calculate a first additional time, wherein the first additional time is a difference between a first delivery duration used for delivery performed through the first logistics path and a second delivery duration used for delivery performed through a predetermined logistics path (see Claim 1 “calculating the time difference between the time that said first and second transport means reaches their respective end positions”) (please see claim 4 rejection for combination rationale).
	Luwang does not explicitly teach, however Kim teaches wherein the logistics server further comprises a transmitter coupled to the processor and configured to push the first additional time to the terminal (see [0145] “The information received by the shipment coordination service 420 can also include, but is not limited to, number of packages, package information, type and level of service, time frame and other information associated with the shipment of the package from the origin to the destination,” [0175] “the system provides an output to the user that provides the current status of the shipment to the user. The output can also provide information associated with the previous segments of the shipments, such as delivery dates and times”) (please see claim 4 rejection for combination rationale).	
Claims 6, 13, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Yang, Kodger, Scofield, Willoughby, and Parruck (U.S. Patent Application Publication No. 2016/0371643).
	Regarding Claims 6 and 13, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claims 1 and 8 as discussed above.  Luwang does not explicitly teach, however Parruck teaches wherein after planning the first logistics path or sending the order information, the logistics path planning method further comprises:  calculating a first estimated arrival time for delivery performed through the first logistics path or receiving a first estimated arrival time from the logistics server, wherein the first estimated arrival time is for delivery performed through the first logistics path; and pushing the first estimated arrival time to the terminal (see [0034] “Upon determining a shipment destination, the computer server(s) 102 may send a notification to a shipper computing device (114-116) that includes an estimated time of arrival for the shipment based on the shipment destination and prior route delivery information for the shipment destination”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of sending an estimated time of arrival for a shipment as taught by Parruck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a 
shipping method where an ETA is sent to shipper.
	Regarding Claim 19, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Parruck teaches wherein the programming instructions further cause the processor to be configured to calculate a first estimated arrival time for delivery performed through the first logistics path, and wherein the logistics server further comprises a transmitter coupled to the processor and configured, to push the first estimated arrival time to the terminal (see [0034] “Upon determining a shipment destination, the computer server(s) 102 may send a notification to a shipper computing device (114-116) that includes an estimated time of arrival for the shipment based on the shipment destination and prior route delivery information for the shipment destination”) (please see claim 6 rejection for combination rationale).
	Regarding Claim 26, the combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Parruck teaches further comprising a receiver coupled to the processor and configured to receive a first estimated arrival time from the logistics server, wherein the first estimated arrival time is an arrival time obtained from the logistics server for delivery performed through the first logistics path (see [0034] “Upon determining a shipment destination, the computer server(s) 102 may send a notification to a shipper computing device (114-116) that includes an estimated time of arrival for the shipment based on the shipment destination and prior route delivery information for the shipment destination”) (please see claim 6 rejection for combination rationale).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Yang, Kodger, Scofield, Willoughby, and Fischer.
	The combination of Luwang, Yang, Kodger, Scofield, and Willoughby teaches the limitations of claim 21 as discussed above.  Luwang does not explicitly teach, however Fischer teaches further comprising a receiver coupled to the processor and configured to receive a first additional time from the logistics server, wherein the first additional time is a difference between a first delivery duration used for delivery performed through the first logistics path and a second delivery duration used for delivery performed through a predetermined logistics path (see Claim 1 “calculating the time difference between the time that said first and second transport means reaches their respective end positions”) (please see claim 4 rejection for combination rationale).
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.  Applicant argues that “Claims 1-26 are directed to an improvement in computer-related technology, i.e., planning a logistics path based on a shipper address, a consignee address, and a user-specified transit address” (p. 14, para. 1 (emphasis in original)) and that “[t]he claimed features of claims 1, 8, 14, and 21 demonstrate improvements in computer functionality when applied to the field of a logistics path planning method” (p. 18, para. 1).
	The Examiner disagrees.  As discussed more fully above, the process of receiving order information, planning a path based on the received information, marking the path as a preferred path, and updating a path library with the path is a mental process that can be performed without the use of a computer.  The additional elements of transmitting and receiving information can also be performed without the use of a computer.  If the method can be performed without a computer (or only with generic computer components), then it is not an improvement in computer-related technology.
Applicant argues that:
The claimed features in claims 1, 8, 14, and 21 are directed to more than steps that can be performed in a human mind ("mental process") because the claimed features are directed to transmitting a logistics path to a terminal in response to planning the logistics path, receiving delivery confirmation from the terminal that instructs the logistics server to perform delivery associated with the order information according to the logistics path, and transmitting a notification relating to a successful delivery in response to receiving the delivery confirmation from the terminal, which integrates the
judicial exception into a practical application

(p. 18, para. 1 (emphasis added)).  As discussed above, the additional steps of transmitting the path to a terminal, receiving a confirmation from the terminal, and transmitting a notification to a terminal merely add insignificant extra-solution activity to the judicial exception.  Furthermore, the process of transmitting and receiving data is a judicially recognized well-understood routine and conventional activity.
Applicant argues that:
claims 1-26 provide additional elements that provide an inventive concept … the additional claimed elements recite marking the logistics path as a preferred trip when delivery confirmation is received for performing delivery from the shipper address to the consignee address, and transmitting a notification relating to a successful delivery in response to receiving the delivery confirmation from the terminal. This additional element recites a specific step performed by an apparatus that achieves a goal of marking a logistics path as a preferred trip with a shipper address and a consignee address after receiving confirmation that delivery is to be performed using the shipper address and the consignee address in order to update the path planning library with the logistics path to optimize the predetermined logistics path, and transmitting a notification relating to a successful delivery, which is significantly more than an abstract idea, as alleged

(p. 18, para. 2 – p. 19, para. 1 (emphasis added)).
	First of all, regarding the claimed “marking” and “updating” steps referred to by Applicant, a claim that recites additional elements that amount to an inventive concept (aka “significantly more” than the recited abstract idea) is eligible.  Therefore, any purported inventive concept must be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  The claimed “marking” and “updating” steps cited by Applicant are part of the abstract idea (i.e., the process steps are directed to a mental process).  If the purported inventive concept is part of the abstract idea, it is not an “additional element” under Step 2B.  Therefore, even assuming arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
	Furthermore, regarding the “transmitting” and “receiving” steps referred to by Applicant, the process of transmitting and receiving data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  
Applicant argues that:
the additional element improves the performance of a server and a terminal by providing a notification relating to a successful delivery in response to receiving a delivery confirmation from a terminal, which provides a technical solution to existing technical problem where previously the express package is delivered to a distribution center through a longer path

(p. 19, para. 1 – p. 20, para. 1).
	First of all, as discussed above, the claimed “marking” and “updating” steps are not additional elements (they are part of the abstract idea).  Furthermore, the claimed steps of “transmitting” and “receiving” notifications and confirmations do not improve the performance of the server or terminal.  Such a purported improvement is at best an improvement to a shipping process implemented via the generically recited devices and not an improvement to any of those devices or any technology associated with those devices.  In other words, there is no improvement to the functioning of the claimed server and terminal; rather, the claimed server and terminal function the same as they did prior to filing of Applicant’s claims.  Therefore, contrary to the position taken by the Applicant, the claims do not provide a technical solution to an existing technical problem.  
Regarding the prior art rejections, Applicant argues that:
Claims 1-26 are allowable over the combination of Luwang, Kim, and Scofield because the combination of Luwang, Kim, and Scofield fails to receive delivery confirmation from the terminal that instructs the logistics server to perform delivery associated with the order information according to the first logistics path, and mark the first logistics path when the delivery confirmation is received for delivery from the shipper address to the consignee address

(p. 21, para. 2).  As discussed more fully above, such features are taught by Yang and Kodger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628